DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in combination with amendments, see remarks and claims, filed 07/05/2022, with respect to the rejection(s) of claim(s) 1-7 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20120068848 granted to Campbell et al. in view of US Pat Pub No. 20130053990 granted to Ackland for claims 1, 3-7. Additional reference to Buller (previously presented) is used for dependent claim 2. See details below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a wearer” in line 14; it is unclear and indefinite whether the “wearer” is the same as “a user” recited in line 2.
Dependent claims 2-7 are rejected for depending on rejected claim 1.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20120068848 granted to Campbell et al. (hereinafter “Campbell”) in view of US Pat Pub No. 20130053990 granted to Ackland (hereinafter “Ackland”).
Regarding claim 1, Campbell discloses a heat response monitor (abstract, para 0082 “a monitor software system”; fig 8), comprising: an accelerometer that provides data time series acceleration data of a user of the heat response monitor (para 0088, 0090 “accelerometer data”); a core temperature sensor (para 0035 “The affixed sensor device 104 may include one or more internal sensors to monitor environmental factors including, but not limited to, ambient temperature and relative humidity as well as physiological factors including, but not limited to, skin temperature and/or core temperature”); an estimation device that receives the accelerometer data, classifies each step of the user of the heat response monitor as a walking step or a running step based on standard deviation of acceleration magnitude computed over duration of the step (para 0090 “an animal activity rule may define the animal activity level as active if the accelerometer reading falls above a predetermined maximum non-active animal accelerometer reading. This animal activity rule may define the animal activity level as inactive if the accelerometer reading falls at or below a predetermined maximum non-active animal accelerometer reading.”; wherein active is considered to be the running phase, while inactive is considered to be the walking phase. Paras 0065 and 0094; it is further noted that monitoring whether the animal is active or inactive in real time would require the device to monitor data at each step) and an enabler (para 0091 “condition assessment module 826 processes the calculated physiological and environmental conditions and assesses whether or not a dangerous condition exists”), wherein the estimation device computes an autocorrelation of time series data in each acceleration axis x(t), y(t), and z(t) of the walking or running frame (para 0090 “The activity level module 1706 may calculate an activity level that quantifies the degree of active behavior by assessing accelerometer data”; wherein active is considered to be the running phase, while inactive is considered to be the walking phase. It is further noted that the accelerometer is considered to monitor data in all 3 axis), uses accelerometry-based functionality to provide a gait-based heat stroke risk score (para 0066 “The sensory alert signal may provide a quantitative indication of the level of danger such as an ambient temperature reading, a skin temperature reading, a heat index or a computed number”), and wherein the estimation device uses an estimated core temperature of a wearer of the core temperature sensor to provide an estimated core temperature-based heat stroke risk score, (para 0035 “The affixed sensor device 104 is a self-contained, portable device that may be affixed to the animal in order to monitor the skin or core temperature of the animal”; para 0056), and wherein the gait-based heat stroke risk score and the estimated core temperature-based heat stroke risk score are used to determine if the wearer of the heat response monitor is in risk of heat injury (para 0094 “flowchart illustrating another algorithm that may be used to assess conditions based on activity level and core temperature”, para 0101-0105 “affixed sensor device 104 may produce an alert signal”).  
Campbell fails to disclose classifying each step as a walking step or a running step based on step duration, and separates the steps into frames that last a predefined time period, and classifies the frames as walking or running frames.
Ackland teaches a similar system and method for analyzing an activity session by monitoring data from a device worn by a user over a period of time or distance (abstract, para 0013-0014). the activity data is received during the activity session and the step of utilizing the classification system is performed simultaneously during the activity session (para 0020; fig 3; para 0233; it is noted that “step duration” is considered to be the periods within the activity session). Ackland teaches that it is known to use multi axis accelerometer to determine the state of the individual, if an individual is stationary, or moving (running or walking), the speed that they are moving at and the direction they are moving in, whether the terrain is flat or hilly (para 0139). This allows for determining the situation and/or state of the individual which may then be used by the classification system to identify which one of the following classified activities the user is engaging in (para 0139). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Campbell with the teachings of Ackland to provide determining the situation and/or state of the individual which may then be used by the classification system to identify which one of the following classified activities the user is engaging in. 

Regarding claim 3, modified Campbell renders the heat response monitor of claim 1 obvious as recited hereinabove, Ackland teaches wherein the estimation device detects individual steps in time domain as data is received from the accelerometer (para 0020; fig 3; para 0139, 0233; it is noted that “step duration” is considered to be the periods within the activity session).  

Regarding claim 4, modified Campbell renders the heat response monitor of claim 1 obvious as recited hereinabove, Ackland teaches wherein the estimation device detects individual steps in time domain, as data received from the accelerometer, referred to as the accelerometry data  (para 0020; fig 3; para 0139, 0233; it is noted that “step duration” is considered to be the periods within the activity session).    

Regarding claim 5, modified Campbell renders the heat response monitor of claim 4 obvious as recited hereinabove, Ackland teaches wherein the accelerometry data consists of a time series of 3-axis accelerations, x(t) = {x_1(t),x_2(t),x_3(t)} from the accelerometer, with x_1 = vertical, x_2 = longitudinal, and x_3 = horizontal (para 0239).  
Regarding claim 6, modified Campbell renders the heat response monitor of claim 4 obvious as recited hereinabove, Ackland teaches wherein the accelerometer and the core temperature sensor are located in different modules (para 0082 “The sensor input module 802 receives sensor data from any one or more of the sensor devices included in the monitor station 102” it is noted that if more than one sensor device is used).  

Regarding claim 7, modified Campbell renders the heat response monitor of claim 4 obvious as recited hereinabove, Ackland teaches wherein the accelerometer and the core temperature sensor are located in the same module (para 0082 “The sensor input module 802 receives sensor data from any one or more of the sensor devices included in the monitor station 102”; it is noted that if one sensor device is used).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over modified Campbell as applied to claims 1, 3-7 above, and further in view of US Pat Pub No. 20190029537 granted to Buller (hereinafter “Buller”).
Regarding claim 2, modified Campbell renders the heat response monitor of claim 1 obvious as recited hereinabove, but fails to disclose wherein the core temperature sensor is a heart rate sensor, which determines the estimated core temperature.  
Buller teaches a similar device and system for generating an adaptive physiological strain index and shows that it is known to determine a body core temperature based on the heart rate from the at least one heart rate sensor (para 0009). This allows for assessing the risk of heat related index of the individual using a non-invasive method (para 0003) and would allow for an activity or pace change by the individual, if possible, to lower the physiological strain (para 0034). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Campbell with the teachings of Buller to provide the predictable result of non-invasively determining the risk of heat related index of the individual to lower the physiological strain. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792